In an action to recover damages for personal injuries the defendant admitted liability but contended that the injuries received were in fact slight. The principal injury complained of was a defect in field vision of the right eye, claimed to be a result of the accident, which was not apparently discovered until the morning of the trial. The jury appear to have rejected the evidence on this subject, and rendered a verdict for the injured plaintiff in the sum of $200 and for the father, for medical expenses and loss of services, in the sum of fifty dollars. The plaintiffs, in appealing, claim that the verdict in favor of the injured plaintiff was inadequate. Judgment, in so far as appeal is taken therefrom, and order denying new trial, unanimously affirmed, with costs. No opinion. Present — 'Lazansky, P. J., Davis, Johnston, Adel and Close, JJ.